 Case 1:03-md-01570-GBD-SN Document 4680 Filed 07/12/19 Page 1 of 2


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street, 3rd floor
                                                     New York, New York 10007


                                                     July 12, 2019

               UNREDACTED VERSION SUBMITTED UNDER SEAL
                   SUBJECT TO FBI PROTECTIVE ORDER

By ECF
Honorable Sarah Netburn
United States Magistrate Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                   Re:     In re Terrorist Attacks, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

        We write respectfully to advise the Court of a recent development in connection
with the FBI’s review of records in response to the Touhy request and subpoena served
upon the FBI in this case, and to request, with the PECs’ consent, an extension of time for
the FBI to complete processing of a subset of materials for which the FBI has been
awaiting authorization from the government                           to release to the
parties in this case.

        The Court has previously directed the FBI to complete review and processing of
the “core records” that the FBI had identified (apart from records obtained via grand jury
subpoena) by today, July 12, 2019. ECF No. 4524. Consistent with the Court’s Order,
the FBI is making a production of records today. As we have previously advised the
PECs and the Court, certain of the materials and information included in the group of
core records cannot be released without authorization from a foreign government. The
FBI was advised today that                        has agreed to authorize the release of
some materials and information to the parties in this case, subject to certain limitations.
However,                        will need to review specific materials and information
before they are released. Accordingly, we respectfully request an extension of today’s
deadline limited to the materials for which
                 . We are not able to provide a date by which                          will
 Case 1:03-md-01570-GBD-SN Document 4680 Filed 07/12/19 Page 2 of 2
In re Terrorist Attacks, 03 MDL 1570
Page 2


complete this review, but the FBI will promptly submit the relevant materials to
                 .

        We have conferred with the PECs, who consent to the requested extension. We
thank the Court for its consideration of this request.


                                          Respectfully,

                                          GEOFFREY S. BERMAN
                                          United States Attorney for the
                                          Southern District of New York

                                    By:    /s/ Sarah S. Normand
                                           SARAH S. NORMAND
                                           JEANNETTE A. VARGAS
                                           ANDREW E. KRAUSE
                                           Assistant United States Attorneys
                                           86 Chambers Street, 3rd Floor
                                           New York, New York 10007
                                           Tel. (212) 637-2709/2678/2769
